Title: Notes on Appointments, 13 July 1804
From: Jefferson, Thomas
To: 


               
                  
                     on or before 13 July 1804
                  
               
               
                  
                     ✓
                     Minister to Paris.
                     Genl. John Armstrong.
                  
                  
                     
                     Commrs. to Spain.
                     Jonathan Russell
                  
                  
                     
                     
                     Pierpoint Edwards
                  
                  
                     
                     Bowdoin
                  
                  
                     
                     Young.
                  
                  
                     
                     PelegMorton
                  
                  
                     
                     Tunis.
                     <Lyman?> Irving.
                  
                  
                     
                     
                     
                           
                        
                  
                  
                     
                     
                     <Bollman?>
                  
                  
                     ✓
                     Commrs. loans. 
                     Mass.
                     Skinner
                  
                  
                     
                     
                     R.I.
                     Foster?
                  
                  
                     ✓
                     
                     N.Y.
                     Few.
                  
                  
                     ✓
                     Distr. Atty N.H. 
                     Daniel Humphreys
                  
                  
                     ✓
                     Marshl. Maryld.
                     Thos. Rutter
                  
                  
                     ✓
                     Marblehead. Surveyor & Inspector.  Joshua Prentis.
                  
                  
                     
                     Charleston S.C. Commr. of loans    Isaac Neufville if his father dies
                  
               

            